YOUNG, J.
1. In action under federal Employer’s Liability Act (Title 45 Section 51 et sez., U. S. C.) defense of assumed risk is an affirmative defense which must be especially pleaded by defendant and supported by evidence.
2'. In action under fedeial Employer’s Liability Act by employees against railroad involving issues of negligence, eontributbry negligence, and assumption of risk, general verdict for railroad, without further finding, must be affirmed, though court erred in charging on one of issues presented.
(Richards and Williams, JJ., concur..)
For reference to full case, see Omnibus Index, last''page, this issue.